226 F.3d 903 (7th Cir. 2000)
CENTRAL STATES, SOUTHEAST AND  SOUTHWEST AREAS PENSION FUND,  and HOWARD MCDOUGALL, Plaintiffs-Appellees,v.KROGER COMPANY, Defendant-Appellant.
Nos. 99-2257, 99-3014
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 17, 2000Decided September 15, 2000As Corrected February 2, 2001

NOTE:  ALSO SEE OPINION AT 241 F.3d 842.
Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 93 C 3669--John F. Grady, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before HARLINGTON WOOD, JR., COFFEY and RIPPLE, Circuit  Judges.
RIPPLE, Circuit Judge.


1
Central States, Southeast  and Southwest Areas Pension Fund (the "Fund")  brought this action under sec. 515 of ERISA, 29  U.S.C. sec. 1145, against the Kroger Co.  ("Kroger") to recover delinquent pension  contributions for certain employees at Kroger's  warehouse center in Atlanta, Georgia. Kroger's  obligation to make these contributions is defined  by a Collective Bargaining Agreement ("CBA")  negotiated by Kroger and the union representing  the Atlanta employees.


2
This is a successive appeal; familiarity with  our first opinion is assumed. See Central States,  Southeast & Southwest Areas Pension Fund v.  Kroger Co., 73 F.3d 727 (7th Cir. 1996) ("Kroger  I"). In that opinion, we held that the meaning of  "part-time," as used in the CBA, was ambiguous.  We explained that "part-time" could refer either  to regular employees who worked a shorter week or  to "casual" employees. See id. at 732. Because of  this ambiguity we remanded the case to the  district court for a determination of the meaning  of part-time. See id. at 733.


3
After additional discovery and a bench trial,  the district court resolved the ambiguous meaning  of "part-time" in favor of the Fund by holding  that "part-time" employees were "regular  employees," not casual employees, and that the  Fund, therefore, was entitled to the disputed  contributions. The district court entered a  judgment in favor of the Fund on liability and  later supplemented its judgment with an award of  attorneys' fees and costs to the Fund. For the  reasons set forth in the following opinion, we  affirm the judgment of the district court.


4
* BACKGROUND

A.

5
Kroger is a national grocery store chain with  operations in several states, including Georgia.  The warehouse employees and truck drivers at  Kroger's warehouse center in Atlanta are  represented by the Local 528 chapter of the  International Brotherhood of Teamsters (the  "Union"). Since 1967, the employment relationship  between Kroger and its employees at this facility  has been governed by a CBA negotiated by Kroger  and the Union. Kroger's participation in the Fund  began in 1971, and the CBA has defined Kroger's  obligation to make pension contributions to the  Fund on behalf of the Atlanta employees. The CBA  between Kroger and the Union, although one  document, consists of two parts. The first part,  the Master Agreement, was negotiated by Kroger  and the Union and covers the Atlanta facility as  well as several other Kroger facilities  nationwide. The second part of the CBA, the Local  Supplement, applies only to the Atlanta facility.  As we explained in our previous opinion, both the  Master Agreement and the Local Supplement form "a  single, unitary contract" and, consequently, must  be read together. Kroger I, 73 F.3d at 731.


6
The Master Agreement defines who is a regular  employee and also differentiates between two  other types of employees--"probationary" and  "casual." Probationary employees are defined as  "new" employees who work on a trial basis for 30  to 60 days and who may be discharged at Kroger's  discretion. CBA sec. 2.2. They become regular  employees at the end of their trial period and,  according to the Master Agreement, "shall be  placed on the regular seniority list." CBA sec.  2.2. On the other hand, "casual" employees are  defined as employees "hired on a short term  basis." CBA sec. 2.3. The Master Agreement states  that casual employees "may be employed from time  to time" for those facilities with a past  practice of hiring casuals. It contains no  specific limit on the duration of a casual  employee's service. The number of casual  employees is limited to 10 percent of the work  force. See CBA sec. 2.3. The CBA provides that  casual employees "shall not receive fringe  benefits or accrue seniority." CBA sec. 2.3.


7
Under the CBA, Kroger is obligated to make  pension contributions for each employee who has  been employed for 30 days or more and who is on  the "regular seniority list." CBA sec. 31.1. As  we explained in our previous opinion, "[t]he  effect of this provision is that Kroger is  required to make contribution to the Fund on  behalf of all probationary employees who had  completed their trial period, but not on behalf  of casual employees." Kroger I, 73 F.3d at 729.  Furthermore, the Master Agreement states that  Kroger must make contributions to the Fund for  "each regular or extra employee, even though such  employee may work only part-time." CBA sec. 31.4  (emphasis added). No contribution is required for  employees "who work either temporarily or in  cases of emergency." CBA sec. 31.4.


8
Unlike the Master Agreement, the Local  Supplement does not differentiate between  "probationary" and "casual" employees. Instead,  the Local Supplement refers to "part-time" and  "full-time" employees, but it defines neither of  these terms. The Local Supplement also refers to  part-time employees as "part-timers." A few  characteristics of part-time employment  nevertheless emerge from the Local Supplement.  First, the Local Supplement caps the number of  "part-time" employees at 10 percent of the  warehouse employees. See CBA II.A.6. Also, part-  time employees are permitted a limited form of  seniority:  They may accrue seniority "only among  other part time employees." CBA II.D.2. Finally,  part-time employees must follow certain job-  bidding procedures to obtain regular positions.


9
The job-bidding process for part-time employees  first became part of the Local Supplement in  1985. Under the procedure established in 1985,  when a permanent job became available, the most  senior part-timer was required to bid on the  position. See CBA II.D.1. Failure to bid or to  bid successfully would result in termination from  Kroger. The bidding procedure was modified in  1988 so that part-timers were given an  opportunity to bid for a second regular position  if they failed to obtain a position on their  first bid. See CBA II.D.1 (1988). Starting in  1985 and continuing through the 1988 change, the  bidding procedure set forth in the Local  Supplement specified that a part-timer who had  obtained a bid position was required to work in  that position for a "trial period" of 21 days.  CBA II.D.1. If the employee's performance proved  to be unsatisfactory during this trial period,  the Local Supplement allowed Kroger to return the  employee to his former part-time position.


10
Prior to 1977, all newly hired employees at  Kroger's Atlanta facility were designated as  probationary. In 1977, however, Kroger began  classifying all new employees at the Atlanta  facility as casuals. These employees were not  guaranteed fixed hours or schedules. Kroger would  place the new hires on a separate seniority list,  but those employees on the list did not have any  seniority status over regular employees. Rather,  the list was used to allow these employees, who  commonly were referred to as "part-timers" at the  Atlanta facility, to bid (in order of date of  hire) for regular jobs as those jobs became  available. Many of the employees hired as casuals  remained with Kroger for a lengthy period of time  and eventually became regular employees through  the bidding process. Once a part-timer became a  regular employee and was placed on the regular  seniority list, Kroger made pension contributions  on behalf of that employee to the Fund. As long  as the employee was designated as a casual,  however, no contribution was made.

B.

11
In 1991, the Fund conducted an audit of the  employment records at Kroger's Atlanta facility  and concluded that, between December 28, 1986,  and December 30, 1989, Kroger had failed to make  pension contributions required under the CBA for  certain warehouse employees. The Fund therefore  brought this action against Kroger under sec. 515  of ERISA; it alleged that Kroger owed the Fund  over $200,000 in delinquent contributions.


12
In our previous opinion, we reversed the  district court's grant of summary judgment in  favor of Kroger. The district court had  determined that the CBA was unambiguous and had  declared its meaning as a matter of law. On  appeal, we examined the CBA as a whole and  concluded that the term "part-time," as it was  used in the CBA, was susceptible to more than one  reasonable meaning. "Part-time," we explained,  could mean "casual" or it could refer to "a  regular employee who works a shorter week."  Kroger I, 73 F.3d at 732. Because the term "part-  time" had more than one reasonable  interpretation, we held the CBA to be ambiguous.  Consequently, the meaning of the CBA could not be  determined as a matter of law, and we remanded  the case "for a determination of the meaning of  part-time." Id. at 733.

C.
1.

13
On remand, the district court allowed additional  discovery and then conducted a bench trial. At  the conclusion of the trial, the district court  announced from the bench the four findings of  fact that would form the basis of its final  decision. Those findings of fact were:


14
First, the employees in question were not "hired  on a short-term basis," nor were they "employed  from time to time," as defined in article 2.3 of  the master portion of the [CBA].


15
My second finding of fact is based upon the first  one. It is that the phrase "part-time" in the  local portion of the agreement is not the same as  and does not mean "casual" as defined in article  2.3 of the master portion of the agreement.


16
My third finding of fact is that the local union  representatives and the negotiators acquiesced in  the treatment of all new hires as "part-timers"  not entitled to pension and welfare contributions  from at least 1977 through the end of the audit  period and beyond. These employees were told by  management that they would not be [en]titled to  benefit contributions until they had successfully  bid for regular employment and had been placed on  the regular seniority list. The employees fully  understood that.


17
My fourth finding of fact is that the term "part-  time" in the local portion of the agreement was  interpreted by the company and the local union  representatives as referring to these employees  who had not been placed on the regular seniority  list and who, by reason of that fact, would not  be eligible for benefit contributions, regardless  of the length of time they had been employed by  the company.


18
Tr.8-B at 1005-06.


19
The district court also elaborated on these  findings. The court observed that the employees  could not have been hired on a "short-term basis"  because "the employees in question were hired by  Kroger with the hope and the expectation that  they would become, each of them, full-time  regular employees when an opening occurred." Id.  at 1003-04. Although Kroger may have known that  there was nothing inevitable about its employees  becoming full-time regular employees, the court  explained, Kroger's "hope was that the training  that would be given to these employees would be  utilized by the employees to complete their  probationary period successfully and to equip  themselves to become full-time employees when the  opportunity arose." Id. at 1004. Moreover, the  court noted, the employees in question could not  have been "employed from time to time," according  to the court, because that phrase referred to  "people who come and go, people whose employment  is interrupted, people who might be absent for  long periods of time," and did not refer to  people "who are on hand continuously to work  part-time as needed." Id. at 1005. In the  district court's view, the evidence showed that  the employees in question were available, and  were considered to be available by Kroger, "on a  continuous basis to work part-time as needed  during the peaks and valleys" of Kroger's Atlanta  operation. Id. "These employees," continued the  court, "were just as continuous as the peaks and  valleys were." Id. The district court further  explained that the content of the employee  handbooks Kroger had provided to its new hires,  as well as the manner in which the employees had  been trained and nurtured, demonstrated that the  employees in question "were by no means regarded  as people who were likely to be on hand for only  a short period of time." Id. at 1004. To the  contrary, the court explained, "it was expected  that in the normal course, [these employees]  would work for a long period of time, both as  what was referred to as part-timers, and then  eventually as people who achieved regular  employment and got on the regular seniority  list." Id.

2.

20
The district court later issued a written  decision memorializing its findings of fact and  addressing the issue of liability. The district  court explained that the starting point for its  analysis was to consider "whether the evidence  show[ed] the Atlanta warehouse employees in  question were treated as 'casual' by the company  and the union as that term is used in the [CBA]."  R.197 at 2. According to the district court, the  efforts of the parties to prove that the term  "part-time" in the Local Supplement either was or  was not synonymous with "casual" had proved to be  "largely unpersuasive." Id. In the district  court's view, "[t]he union and company witnesses  [had] attempted reenactments that are contrary to  the way they acted at the time." Id. at 3.1  Moreover, the district court concluded, "[t]he  fact is that the local union and company  representatives acted according to their own  lights, with little or no regard to whether their  mutual understanding of whom would be paid fringe  benefits comported with the terms of the master  agreement." Id. at 2. Indeed, the court found  that "[i]f the matter had been left to the local  union representatives, no question of  contributions for these employees would ever have  arisen." Id. at 2-3.


21
In the end, the court concluded, its third and  fourth findings of fact manifested "'local'  understandings" that "cannot prevail against the  definition of 'probationary' employees" contained  in the Master Agreement. Id. at 5. Because the  employees were not casual, the district court  held that they necessarily were probationary. The  employees in question, the district court  concluded, were "regular employees who worked a  shorter week," or, in any event, were not  "casual" employees as defined by the Master  Agreement. Id. at 5-6. Thus, because the  employees were probationary, the court held that  Kroger was required to make contributions to the  Fund for the employees in question.


22
Based on its holding that Kroger should have  made pension contributions for the employees in  question, the district court awarded damages to  the Fund totaling $446,946.07. The district court  also awarded attorneys' fees, costs, and double  interest to the Fund as provided by 29 U.S.C.  sec. 1132(g)(2). According to the district court,  Kroger did not contest the amount of attorneys'  fees and costs, so the court awarded the amount  requested by the Fund.

II
DISCUSSION
A.

23
We review deferentially a district court's  interpretation of a contract. See Moriarty v.  Svec, 164 F.3d 323, 330 (7th Cir. 1998). When a  contract is unambiguous, the court may declare  its meaning as a matter of law. See Kroger I, 73  F.3d at 732. But when a contract is ambiguous,  questions of interpretation are to be resolved by  the trier of fact. See id.; Jos. Schlitz Brewing  Co. v. Milwaukee Brewery Workers' Pension Plan, 3  F.3d 994, 999 (7th Cir. 1993). We review deferentially a district court's determination of the meaning  of an ambiguous contract term, see WH Smith Hotel  Servs., Inc. v. Wendy's Int'l, Inc., 25 F.3d 422,  428 (7th Cir. 1994); LaSalle Nat'l Bank v.  Service Merchandise Co., 827 F.2d 74, 78 (7th  Cir. 1987), as well as the court's factual  findings following a bench trial, see Fed. R.  Civ. P. 52(a); Brunswick Leasing Corp. v.  Wisconsin Central, Ltd., 136 F.3d 521, 525 (7th  Cir. 1998).


24
Thus, in this case Kroger has the "difficult,  though not insurmountable" burden of showing that  the district court's factual findings are clearly  erroneous. Brunswick, 136 F.3d at 526. "A finding  is 'clearly erroneous' when although there is  evidence to support it, the reviewing court on  the entire evidence is left with a definite and  firm conviction that a mistake has been  committed." United States v. United States Gypsum  Co., 333 U.S. 364, 395 (1948). "Where there are  two permissible views of the evidence, the  factfinder's choice between them cannot be  clearly erroneous." Anderson v. Bessemer City,  470 U.S. 564, 574 (1985). If the district court's  account of the facts is plausible in light of the  record viewed in its entirety, we may not reverse  that decision even if we may have decided the  case differently. See id. at 573-74 (noting that  if there are two possible understandings of the  evidence, the factfinder's conclusion cannot be  clearly erroneous); Salus v. GTE Directories  Serv. Corp., 104 F.3d 131, 135-36 (7th Cir. 1997)  (applying these principles in an ERISA case).  Furthermore, any reasonable doubts we may harbor  should be resolved in favor of the district  court's ruling "in light of its greater immersion  in the case." Cook v. City of Chicago, 192 F.3d  693, 697 (7th Cir. 1999).

B.
1.

25
The statutory basis for the Fund's claim against  Kroger is sec. 515 of ERISA, which provides


26
Every employer who is obligated to make  contributions to a multiemployer plan under the  terms of the plan or under the terms of a  collectively bargained agreement shall, to the  extent not inconsistent with law, make such  contributions in accordance with the terms and  conditions of such plan or such agreement.


27
29 U.S.C. sec. 1145. This section entitles  pension funds to enforce the terms of agreements  when those terms are unambiguous. See Central  States, Southeast & Southwest Areas Pension Fund  v. Hartlage Truck Serv., Inc., 991 F.2d 1357,  1361 (7th Cir. 1993); see also Central States,  Southeast & Southwest Areas Pension Fund v.  Gerber Truck Serv., Inc., 870 F.2d 1148, 1149  (7th Cir. 1989) (en banc) (stating that sec. 515  allows pension funds to "enforce the writings  according to their terms"). Because pension funds  are entitled to rely on the terms of a CBA, a  fund's reliance upon those terms "may not be  thwarted by oral understandings between the  employer and the union," Kroger I, 73 F.3d at 731  (citing Central States, Southeast & Southwest  Areas Pension Fund v. Joe McClelland, Inc., 23  F.3d 1256, 1257-58 (7th Cir. 1994)), or by  written side agreements between the employer and  the union that have not been disclosed to the  fund, see Central States, Southeast & Southwest  Areas Pension Fund v. Transport, Inc., 183 F.3d  623, 628 (7th Cir. 1999), or "by defenses that  may defeat enforcement of the CBA between the  employer and the union," Kroger I, 73 F.3d at 731  (citing Gerber Truck, 870 F.2d at 1153).


28
Federal common law rules of contract  interpretation apply when we consider a contract  in the context of an ERISA claim. See Kroger I,  73 F.3d at 731. The written word will prevail  over the subjective understandings of the  contracting parties unless the written agreement  is truly ambiguous. See Pabst Brewing Co. v.  Corrao, 161 F.3d 434, 442 (7th Cir. 1998); Gerber  Truck, 870 F.2d at 1151-53. In our case, we have  determined that the term part-time is ambiguous.  When a court is interpreting an ambiguous term,  the task of the court is to determine what "the  contracting parties . . . intended the clause to  mean." In re Teamsters Indus. Employees Welfare  Fund, 989 F.2d 132, 136 (3d Cir. 1993). To  determine what the contracting parties intended,  the court may look at extrinsic evidence to  determine the meaning the contracting parties  attached to the ambiguous term. See Moriarty, 164  F.3d at 331 (citing FDIC v. W.R. Grace & Co., 877  F.2d 614, 620-21 (7th Cir. 1989)); see also  Rosetto v. Pabst Brewing Co., 217 F.3d 539, 543  (7th Cir. 2000) (stating that, when an ambiguity  "is apparent just from reading the contract,"  "evidence is admissible to cure" that ambiguity).

2.

29
During the bench trial, Kroger and the Fund  presented the district court with the testimony  of over 20 witnesses and with over 300 exhibits  in their efforts to demonstrate that the parties  to the CBA intended "part-time" to be either  synonymous or not synonymous with "casual." Much  of the evidence presented was conflicting. On  appeal, Kroger and the Fund have devoted the  majority of their arguments to the question of  whether the district court correctly resolved the  ambiguous meaning of "part-time" as that term was  used in the CBA. We shall begin our analysis,  however, by examining one of the unambiguous  terms of the CBA--the term "casual employee."


30
Section 2.3 of the Master Agreement states that  casual employees, who are hired on a "short term  basis," may be "employed from time to time" at  Kroger facilities with a history of hiring such  employees. CBA sec. 2.3. The parties do not claim  that the meaning of "casual," as it is used here,  is ambiguous; nor have they questioned the  meanings of "short-term basis" or "from time to  time." Relying on the definition of a casual  employee in sec. 2.3 of the CBA, the district  court explained that it understood that term to  refer to those employees that Kroger intended,  when it hired them, to work for a short period of  time. Casual employees, the court reasoned, would  not be employees Kroger expected "in the normal  course" to work "for a long period of time."  Tr.8-B at 1004. The court also explained that  casual employees would be people "who come and  go, people whose employment is interrupted,  people who might be absent for long periods of  time," rather than people "who are on hand  continuously to work part-time as needed." Id. at  1005. We agree with the district court's  assessment of the meaning of "casual  employee."2


31
The CBA's definition of "casual employees" is  binding on Kroger. See Joe McClelland, 23 F.3d at  1257-58; Gerber Truck, 870 F.2d at 1149. Thus, in  our previous decision in this case, we observed  that "it is only if the employees at issue are  truly casual, and not probationary, as those  terms were understood by the parties to the CBA,  that Kroger's reclassification of the Atlanta  employees (and thus its failure to make  contributions on their behalf) is permissible."  Kroger I, 73 F.3d at 733. In applying the CBA's  definition of "casual employee" to the facts of  this case, the district court found in its first  finding of fact that the employees in question  were not casuals. Specifically, the district  court found that these employees were not hired  on a short-term basis because they were hired  "with the hope and the expectation that they  would become, each of them, full-time regular  employees when an opening occurred." Tr.8-B at  1003-04. Indeed, the court found, Kroger expected  these employees, regardless of whether they  stayed with Kroger, to "work for a long period of  time, both as what was referred to as part-  timers, and then eventually as people who  achieved regular employment and got on the  regular seniority list." Id. at 1004.  Furthermore, the district court found that the  employees in question were not employed "from  time to time" because they were, in fact, "as  continuous as the peaks and valleys" of Kroger's  operation. Id. at 1005.


32
Kroger submits that the district court ignored  the evidence of record and the parties' intent by  concluding that the new hires were not "casuals."  Instead, Kroger asserts, the new hires were hired  on a "short-term basis" and were employed "from  time to time," thus meeting the definition of  "casuals" given in the Master Agreement. Kroger  further submits that the employees in question  must have been casuals because their employment  was marked by characteristics of "casual"  employment. They were not given set schedules;  they had no weekly salary guarantees; and they  served as fill-ins for Kroger's regular  employees. After the new employees worked their  first 30 days at Kroger, their status did not  change, and most of the new hires never became  regular employees. In fact, Kroger submits, 85  percent of them worked less than 12 weeks.  Additionally, Kroger explains, until the  employees obtained a bid position, they were not  entitled to job benefits like progressive  discipline, jury duty, and holidays--all benefits  regular employees enjoyed. Therefore, Kroger  submits, the new hires were "effectively" casual  employees. Appellant's Br. at 25. Finally, Kroger  takes issue with the district court's conclusion  that Kroger expected every new hire to become a  regular employee. This could not possibly be the  case, Kroger submits, because it knew that only a  small fraction would stay with the company more  than a few weeks.


33
There is sufficient evidence in the record,  however, to support the district court's  conclusion that these employees were not "hired  on a short term basis" or "employed from time to  time." Thus, we cannot say that the district  court's first finding of fact is clear error. The  district court stated, in particular, that the  employee handbooks and Kroger's "training and  nurture" of its new hires persuaded the court  that the employees in question were not casuals.  Tr.8-B at 1004. As an example, one of the  employee handbooks used by Kroger welcomed them  to the "Kroger team" and instructed them to use  the handbook "as a training tool and guide during  your first several weeks at Kroger." R.209, Ex.92  at 971. The district court also found that,  regardless of whether the employees stayed with  Kroger for a long time, Kroger hired these  employees with the intention that they would  remain with the company and eventually become  "regular" employees. Even though Kroger had a  high turnover rate at the Atlanta facility, there  was also evidence that eventually a new hire that  stayed with the company either had to bid for a  permanent position or, failing that, was fired.  Here, we agree with the Fund that "[t]he ability  to bid on permanent jobs is entirely at odds with  the concept of casual employment which by  contract definition, is short and indefinite,"  Appellee's Br. at 18, especially because there  was evidence that it took six to nine months to  get to the top of the "part-time" seniority list.

3.

34
Kroger nevertheless argues that the district  court clearly erred because the court failed to  resolve--or worse, incorrectly resolved--the  ambiguity in the meaning of the term "part-time"  as used in the CBA. According to Kroger, had the  district court resolved the ambiguity correctly,  it would have concluded, based on the record,  that "the parties intended ['part-time'] to have  a temporal meaning only in the Master Agreement,  but to denote a status of employee, 'part-  timers,' the employees at issue, in the Local  Supplement." Appellant's Br. at 16. Furthermore,  Kroger submits, the district court's third and  fourth findings of fact warranted judgment for  Kroger because those findings of fact evidenced  the understanding of the parties to the CBA that  "part-time," as used in the Local Supplement,  referred to casual employees, who were not  entitled to pension contributions. The district  court's ruling, Kroger maintains, runs contrary  to the meaning of "part-time" that Kroger and the  Union, the parties to the CBA, intended when they  contracted and have accepted since at least 1977.


35
Kroger correctly points out that, in general,  the practical interpretation the parties to a  contract have given that contract is strong  evidence of their intended meaning for an  ambiguous term.3  Nonetheless, regardless of the  terminology employed with respect to the "part-  time" employees in Atlanta, Kroger and the Union  simply could not have redefined "casual" in  derogation of the clear meaning of that term  provided in the CBA. Just as employers may not  rely on oral or written side agreements when  those agreements contravene the terms of the  governing agreement, see Transport, 183 F.3d at  628; Joe McClelland, 23 F.3d at 1257-58, Kroger  may not rely on a practice--even one accepted by  the Union--that contravenes the express and  unambiguous terms of the CBA. Whatever meaning  Kroger and the Union may have ascribed to "part-  time" in the Local Supplement, Kroger's practice  of treating the employees in question as  "casuals" for pension contribution purposes when,  in fact, those employees were not hired on a  short-term basis or employed from time to time  cannot thwart the unambiguous definition of  casual employees contained in the CBA.


36
The district court acknowledged that its task on  remand was a difficult one given the fact that  the CBA, "as interpreted by the local  representatives of the union and by the company,  is marked by an inconsistent view of casual and  part-time as between the two portions of the  agreement." Tr.8-B at 1007. Nevertheless, because  the employees were not truly casuals, they had to  have been probationary employees, the only other  type of new employee countenanced by the CBA. And  because they were probationary employees, and not  casuals, Kroger should have made the disputed  pension contributions for them.

C.

37
Kroger also submits that the Fund should be  estopped from claiming that pension contributions  are owed for the Atlanta workers. According to  Kroger, it can establish the elements of estoppel  because it reasonably relied, to its detriment,  on a knowing misrepresentation because the Fund  did not object to Kroger's practice of deeming  all new hires as casuals.


38
Kroger argues that the Fund made knowing  misrepresentations to it in two ways. First,  Kroger claims, the Fund knowingly misrepresented  to it that the Fund did not object to the  company's practice. According to Kroger, each  month it sent the Fund a report that showed the  gap between the employees' original hire dates  and the dates Kroger began making contributions  for them. The Fund then sent Kroger a monthly  bill for fund contributions based on the  information provided by Kroger the previous  month. By "misrepresenting to Kroger that  Kroger's payment and reporting was acceptable,"  Kroger argues, it was misled into thinking that  no pension contributions were required.  Appellant's Br. at 42. Secondly, Kroger argues  that, by accepting Kroger's monthly  contributions, the Fund knowingly misrepresented  to Kroger that the Fund had read and had approved  the CBA. Had the Fund read the CBA, according to  Kroger, the Fund would have known that the CBA  was ambiguous (as it did when it finally  conducted its audit) and would have asked Kroger  about the ambiguity.


39
Moreover, Kroger submits that it reasonably  relied on the Fund's misrepresentations.  Essentially, Kroger explains, the Fund's inaction  "lulled Kroger into a false sense of security  regarding its use of part-timers and its  contribution obligations." Appellant's Br. at 44.  Finally, Kroger maintains that it relied to its  detriment on the Fund's misrepresentations.  According to Kroger, had it not relied on the  misrepresentations, Kroger would not have  incurred the expense and exposure caused by the  present litigation.


40
The district court held that our decision in  Coker v. Trans World Airlines, Inc., 165 F.3d 579  (7th Cir. 1999), precluded relief on an estoppel  theory in this case because, under Coker,  estoppel requires a "knowing misrepresentation."  R.197 at 4 (citing Coker, 165 F.3d at 585-86).  According to the district court, the Fund had not  made a knowing misrepresentation because such a  misrepresentation requires an intent to mislead.  In this case, the district court explained,  "nothing like that occurred." Id.


41
This circuit has not decided whether estoppel  claims should be available in ERISA actions  involving multi-employer, funded plans. See,  e.g., Shields v. Local 705, Int'l Bhd. of  Teamsters Pension Plan, 188 F.3d 895, 899-900  (7th Cir. 1999) (declining to decide whether  estoppel could ever apply to such a plan). Even  assuming that estoppel could be available in this  context, however, we agree with the district  court that Kroger cannot make out the elements of  estoppel, although we reach this conclusion for  reasons different from the district court.  Kroger's estoppel argument is foreclosed because  Kroger's reliance on any misrepresentation made  by the Fund could not have been reasonable.  "Reliance on the misrepresentation is reasonable  only if the party asserting estoppel does not or  should not know the truth." Bakery &  Confectionary Union & Indus. Int'l Pension Fund  v. Ralph's Grocery Co., 118 F.3d 1018, 1027 (4th  Cir. 1997). Here, Kroger, the party asserting  estoppel, obviously knew of its practice of  designating the employees in question as casuals  and, therefore, it was in a better position than  the Fund to know the truth that its practice did  not comport with the CBA. Thus, we cannot accept  Kroger's estoppel argument.

D.

42
Finally, we must address the question of  attorneys' fees and costs. The district court  correctly awarded the Fund its attorneys' fees  and costs for its efforts in the district court  to enforce the contribution agreement with  Kroger. See 29 U.S.C. sec. 1132(g)(2). Likewise,  the Fund is entitled under sec. 1132(g)(2) to  recover its reasonable attorneys' fees and costs  in this appeal. See, e.g., Central States,  Southeast & Southwest Areas Pension Fund v.  Wintz, 155 F.3d 868, 876 (7th Cir. 1998); Joe  McClelland, 23 F.3d at 1259.

Conclusion

43
For the foregoing reasons, we affirm the  judgment of the district court.

AFFIRMED


Notes:


1
 As an example, the district court noted that one  of Kroger's witnesses had testified that the  employees at the Atlanta facility were commonly  referred to as "part-time casual." R.197 at 3.  This testimony, in the district court's  estimation, was not credible; according to the  court, the employees "would have been described  as 'part-time,' or 'casual,' but not both." Id.


2
 We note that the district court's understanding  of the term "casual employee" is not only  consistent with the terms of the CBA, it also  comports with the dictionary definition of  "casual employment." Black's Law Dictionary  defines "casual employment" as
Employment at uncertain or irregular times.  Employment for short time and limited and  temporary purpose. Occasional, irregular or  incidental employment. Such employee does not  normally receive seniority rights nor does he  normally receive fringe benefits.
Black's Law Dictionary 198 (5th ed. 1979); see  also Central States, Southeast & Southwest Areas  Pension Fund v. Independent Fruit & Produce Co.,  919 F.2d 1343, 1350 (8th Cir. 1990) (citing  Black's Law Dictionary to define "casual  employment" in a CBA lacking its own definition  of the term).


3
 See Old Colony Trust Co. v. City of Omaha, 230  U.S. 100, 118 (1913) ("Generally speaking, the  practical interpretation of a contract by the  parties to it for any considerable period of time  before it comes to be the subject of controversy  is deemed of great, if not controlling,  influence."); Moriarty, 164 F.3d at 332 (stating  that extrinsic evidence of the parties'  understanding of an ambiguous term is "highly  relevant"); In re Teamsters, 989 F.2d at 137  (stating that evidence of a course of conduct  over a substantial period of time is  "particularly compelling" on the question of the  parties' intent).